Order filed September 20, 2017




                                             In The

                           Fourteenth Court of Appeals
                                  NO. 14-16-00727-CV
                               HARVELLA JONES, Appellant

                                                V.

                             JONATHAN ANDERSON, Appellee


                       On Appeal from the County Court at Law No 2
                                 Fort Bend County, Texas
                          Trial Court Cause No. 14-CCV-052079

                                           ORDER

       The clerk’s record was filed October 6, 2016. Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain Amended Order Granting Defendants’ Motion to Dismiss and Motion to Sever,” signed
May 19, 2016.

       The Fort Bend County Clerk is directed to file a supplemental clerk’s record on or before
September 28, 2017, containing Amended Order Granting Defendants’ Motion to Dismiss and
Motion to Sever,” signed May 19, 2016.

       If the omitted item is not part of the case file, the county clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.

                                 PER CURIAM